— Judgment affirmed, with costs. Memorandum: Under the provisions of section 15, subdivision 5, of the Court of Claims Act (added by Laws of 1936, chap. 775), that court had discretionary power to grant claimant leave to file the claim in question. Upon the facts presented by this record, we find no abuse of its discretion and are also of the opinion that the amount of the award is not excessive. All concur. (The judgment awards damages for loss of services of, and medical attention for, claimant’s wife, injured as stated in companion case last above.' Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.